DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 9, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szpunar et al. PG Pub. 2016/0319657 (Szpunar).
Regarding claim 1, Szpunar discloses a wellhead system, comprising: a wellhead (28) comprising a position sensor (48, 50) disposed in an inner surface of the wellhead (Fig. 1); and a wellhead component (31) to be installed in the wellhead, the wellhead component (31)  comprising a position indicator (36, 38) disposed in an outer surface of the wellhead component (31) (Fig. 1); wherein the position sensor (48, 50) is configured to transmit a position signal in response to the wellhead component (31) entering into a predetermined aligned position in the wellhead. (Abstract; Par. [0022-0024]; Fig. 1).
Regarding claim 2, Szpunar discloses the wellhead component comprises casing hanger (31). (Par. [0018]).
Regarding claim 6, Szpunar discloses the position indicator comprises a magnetic member and the position sensor comprises a magnetic sensor. (hall effect magnetic sensors, Par. [0023]).
Regarding claim 7, Szpunar discloses the position indicator comprises an acoustic signal generator and the position sensor comprises an acoustic sensor. (Par. [0022 & 0024])
Regarding claim 9, Szpunar discloses a signal transmitter (sensors can transmit signals) in signal communication with the position sensor, wherein the signal transmitter is configured to transmit the position signal in real-time from the position sensor to a location distal the wellhead system. (Par. [0024]).
Regarding claim 16, Szpunar discloses a method of landing a wellhead component (31)   in a wellhead (28), comprising: disposing the wellhead component (31) in a bore of the wellhead (28); disposing the wellhead component (31) in a predetermined aligned position in the bore of the wellhead (28); and transmitting a position signal from a position sensor (36, 38) in response to disposing the wellhead component (31) in the predetermined aligned positioned. (Abstract; Par. [0022-0024]; Fig. 1).
Regarding claim 19, Szpunar discloses transmitting the position signal in response to an acoustic signal generator (sensors can transmit signals) coupled to the wellhead component (28) generating an acoustic position signal. (Par. [0022 & 0024]).
Claims 10, 11, 15, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen PG Pub. 2016/0102512 (Nguyen).
Regarding claim 10, Nguyen discloses a wellhead system comprising: a wellhead (casing spool 22 is a section of the wellhead 12) comprising a bore (30); and a wellbore monitoring assembly (156, 154) coupled to the wellhead, wherein the wellbore monitoring assembly comprises: a sensor package (154) disposed in a sensor housing; and a window (156) disposed in a receptacle of the wellhead. (Par. [0021]; Fig. 4)
Regarding claim 11, Nguyen discloses the sensor package (154) is configured to monitor conditions in the bore of the wellhead via the window disposed in the wellhead. The condition monitored in the bore of the wellhead is whether a hanger is positioned in the bore.
Regarding claim 15, Nguyen discloses a signal transmitter (sensor 154 transmit a signal to controller 158; Par. [0021]; Fig 4) in signal communication with the sensor package (150), wherein the signal transmitter is configured to transmit a sensor signal in real-time to a location distal the wellhead system. (Par. [0021]; Fig. 4).
Regarding claim 16, Nguyen discloses a method of landing a wellhead component (26) in a wellhead (casing spool 22 of wellhead 12), comprising: disposing the wellhead component (26) in a bore of the wellhead (casing spool 22 of wellhead 12) (Fig. 4); disposing the wellhead component in a predetermined aligned position in the bore of the wellhead; and transmitting a position signal from a position sensor (150, the device 150 may be a proximity sensor, contact sensor, non-contact sensor, optical sensor, capacitive sensor, clearance sensor, wireless device, magnetic sensor, etc.) in response to disposing the wellhead component in the predetermined aligned positioned (Par. [0021]). (Par. [0021]; Fig. 4).
Regarding claim 17, Nguyen discloses transmitting the position signal in response to physically engaging a landing shoulder of the wellhead component with a landing shoulder (small shoulder) of the wellhead (22). (Par. [0021]). The casing spool 22 may have a small shoulder in the bore 30 that blocks movement of the hanger 26 to align the outer lock ring 56 with the recess 66. The sensor 154 transmits a position signal to the controller. (Par. [0021]).
Regarding claim 18, Nguyen discloses transmitting the position signal in response to aligning a locking ring (56) with a locking groove (56) disposed in an inner surface of the wellhead. (Par. [0021]). The casing spool 22 may have a small shoulder in the bore 30 that 
Regarding claim 20, Nguyen discloses transmitting (sensor 154 transmits a signal to the controller 158, Par. [0021]) the position signal in response to aligning a magnetic member (150, magnetic sensor) of the wellhead component with the position sensor. (Par. [0021]; Fig. 4).
Claims 10, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleppa PG Pub. 2014/0216757 (Kleppa1).
Regarding claim 10, Kleppa1 discloses a wellhead system comprising: a wellhead (1) comprising a bore; and a wellbore monitoring assembly (8) coupled to the wellhead, wherein the wellbore monitoring assembly comprises: a sensor package (10) disposed in a sensor housing; and a window (the bore of the passage 9 is considered the window) disposed in a receptacle (9) of the wellhead. (Fig. 2a). 
Regarding claim 11, Kleppa1 discloses the sensor package is configured to monitor conditions in the bore of the wellhead via the window disposed in the wellhead. (Par. [0047]).
Regarding claim 14, Kleppa1 discloses wherein the sensor package comprises a temperature sensor (101) and a pressure sensor (102)(the sensor can monitor pressure and temperature, Par. [0019 & 0047-0048]).
Regarding claim 15, Kleppa1 discloses signal transmitter in signal communication with the sensor package, wherein the signal transmitter is configured to transmit a sensor signal from the sensor package in real-time to a location distal the wellhead system. Signal can be transmitted through cable (E) (Par. [0054]; Figs. 2a-2b). Signal can be transmitted to a floating structure. (Par. [0058]; Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen.
Regarding claim 1, Nguyen discloses a wellhead system, comprising: a wellhead (casing spool 22 of wellhead 12) comprising a position sensor (154); and a wellhead component (26) to be installed in the wellhead, the wellhead component (26) comprising a position indicator (150) disposed in an outer surface of the wellhead component (26); wherein the position sensor (154) is configured to transmit a position signal in response to the wellhead component (26) entering into a predetermined aligned position in the wellhead. (Par. [0021]; Fig. 4).
However Nguyen does not disclose the sensor is disposed in an inner surface of the wellhead.
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the sensor (154) on the inner surface of the wellhead, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore the sensor (154) can be connected to the controller through the aperture (156).
Regarding claim 2, Nguyen discloses the wellhead component comprises a tubing hanger (26)
Regarding claim 3, Nguyen discloses the predetermined aligned position of the tubing hanger comprises a position where a landing shoulder of the tubing or casing hanger physically engages a landing shoulder (small shoulder) of the wellhead (casing spool 22 of wellhead 12). (Par. [0021]).
Regarding claim 4, Nguyen discloses the wellhead component (26) comprises a bowl and a locking ring (56) configured to releasably couple the bowl (22) to the wellhead, wherein the bowl comprises a landing shoulder (the hanger 26 will engage the small shoulder in the bore 30 of the spool 22; Fig. 0021]).
Regarding claim 5, Nguyen discloses the predetermined aligned position of the bowl comprises a position where the locking ring (56) is aligned with a locking groove (66) disposed in the inner surface of the wellhead.
Regarding claim 6, Nguyen discloses the position indicator comprises (150, magnetic sensor) a magnetic member and the position sensor comprises a magnetic sensor. (Par. [0021]; Fig. 4).
Regarding claim 9, Nguyen discloses a signal transmitter (sensor 154 transmit a signal to controller 158; Par. [0021]; Fig 4) in signal communication with the position sensor (150), wherein the signal transmitter is configured to transmit the position signal in real-time from the position sensor to a location distal the wellhead system. (Par. [0021]; Fig. 4).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Szpunar in view of Stephens et al. PG Pub. 2017/0362910 (Stephens).
Regarding claim 8, Szpunar teaches the acoustic generator (Par. [0022 & 0024]) but does not teach the acoustic signal generator comprises a shear pin configured to a shear a terminal end thereof in response to the wellhead component entering into the predetermined aligned position.
(316) that detect acoustic waves generated by shearing, breaking, or distorting the one or more pins (170). (Par. [0066]).
Thus it would have been obvious to one having ordinary skill in the art at the time the  invention was made to modify Szpunar acoustic generator to detect an acoustic signal from the shearing of a pin taught by Stephens for the purpose of detecting the position of a tool. This would achieve the predictable result of determining if the wellhead component is in the correct position. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of MacLeod et al. PG Pub. 2016/0047189 (MacLeod).
Regarding claim 12, Nguyen discloses a window (see claim 10 rejection above) but does not teach the window comprises a sapphire glass material. 
Nonetheless, MacLeod teaches a window with a sapphire glass (61) used to detect signals.
Thus it would have been obvious to one having ordinary skills in the art at the time the invention was made to modify Nguyen aperture with a sapphire glass as taught by MacLeod for the purpose of creating a cover to protect the sensor.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kleppa1 in view of Kleppa US Patent 9,371,713 (Kleppa2).
Regarding claim 12, Kleppa1 discloses the claimed invention except for the window comprises a sapphire glass material. 
Nonetheless, Kleppa2 discloses a plug sensor for a wellhead that has a glass made from sapphire material. (Claim 1).
.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676